DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 2/10/20201 with regard to independent claims 1, 8 and 15 have been fully considered but they are not persuasive.
Applicant’s arguments, see pages 9-10, filed on 2/10/2021, with respect to dependent claims 4-5, 11-12 and 18-19 have been fully considered and are persuasive.  The rejection of claims 4-5, 11-12 and 18-19 has been withdrawn. 

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the control unit is configured to … send, via the coherency probe network, the interrupt message on a path to a cache subsystem of a target processing node of the one or more processing nodes before a processor core is notified of the interrupt ...” because the cacheable memory of Chitlur is used to provide access for interrupt status information after the processor received the interrupt, and Morton and Hummel fail to remedy the deficiencies of Chitlur as Morton is silent regarding conveying interrupt messages and Hummel discloses handling interrupt without directly sending the interrupt to the cache subsystem; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, in addition to interrupt status information being located in Chitlur’s cacheable memory, Chitlur’s cacheable memory also stores interrupt information (e.g. cacheable memory receiving interrupt as interrupt information is being stored: col. 2, ll. 59-62 and col. 3, ll. 8-10); therefore, by combining Hummel and Morton with Chitlur, the resulting combination of the references would further teach/suggest the above claimed features as sending of the of the interrupt message would be before the interrupt message being received by (e.g. being notified) the processor core.
As applicant appears to be applying the above arguments for independent claim 1 towards independent claims 8 and 15, the examiner will also apply the above response for independent claim 1 towards independent claims 8 and 15.

I. ALLOWABLE SUBJECT MATTER
Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

II. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US Pub.: 2002/0083254) in view of Morton et al. (US Pub.: 2016/0117247) and Chitlur (US Patent 10,019,390)

As per claim 1, Hummel teaches/suggests a system comprising: one or more processing nodes (e.g. Fig. 1, ref.12), each comprising one or more processor cores (e.g. Fig. 2, ref. 20A-20E) and a cache (e.g. as each processing device may include a cache memory; [0042]-[0043]); a control unit (e.g. Fig. 2, ref. 16, 22); and having interrupt messages from the control unit to the one or more processing nodes (e.g. associated with processing node receiving interrupt packet from the bridge device 16 and 22 of Fig. 2); wherein the control unit is configured to: generate an interrupt message in a hybrid message format that is compatible with a format of a coherency fabric used by a coherency network, responsive to detecting an interrupt; and send, via the coherency fabric, the interrupt message on a path to a target processing node of the one or more processing nodes before a processor core is notified of the interrupt (e.g. as the interrupt request is translated to a packet to be communicated to the processing node on the coherent fabric, wherein the sending of the interrupt request is before the receiving and subsequent notification to the processing core) (Fig. 1-2; [0040]-[0043]; [0063]-[0064]; [0119]-[0121]; [0127]-[0128]; [0131]; [0136]; and [0148]).
Hummel does not teach the system comprising:
a cache subsystem;
a coherency probe network configured to convey coherency probe messages between the control unit and one or more of the cache subsystems of the one or more processing nodes and;
having a coherency probe message used by the coherency probe network; and 
send, via the coherency probe network, to a cache subsystem of the target.
Morton teaches/suggests a system comprising: a coherency probe network (e.g. network for communicating coherency probe messages) configured to convey coherency probe messages between the one or more processing nodes and the control unit; having a coherency probe message used by the coherency probe network; and send, via the coherency probe network, to the target (Fig. 1; [0017]-[0024]; and [0052]-[0053]).
Chitlur teaches/suggests a system comprising: a cache subsystem (e.g. associated with cache memory of processor where interrupt information is being moved to); operating with one or more of the cache subsystems (e.g. associated with cache memory of processor); and send to a cache subsystem (e.g. associated with interrupt information is being moved to cache memory of processor) (col. 2, l. 48 to col. 3, l. 14).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Morton’s communication of coherency probe and probe response and Chitlur’s cache memory into Hummel’s system for the benefit of reducing bandwidth consumption by reducing the number of probe responses (Morton, [0023]) and allowing the processor to read and write quickly (Chitlur, col. 2, ll. 53-55) to obtain the invention as specified in claim 1.

As per claim 2, Hummel, Morton and Chitlur teach/suggest all the claimed features of claim 1 above, where Hummel, Morton and Chitlur further teach/suggest the system comprising wherein the control unit is further configured to: generate a first encoding for coherency probe messages; embed the first encoding in a given field of coherency probe messages sent on the coherency probe network (e.g. associated with communication of the coherency probe message on the coherent fabric); generate a second encoding for interrupt messages, wherein the second encoding is different from the first encoding; and embed the second encoding in the given field of interrupt messages sent on the coherency probe network (e.g. associated with communication of the interrupt request on the coherent fabric) (Hummel, Fig. 1-2; [0040]-[0043]; [0063]-[0064]; [0119]-[0121]; [0127]-[0128]; [0131]; [0136]; [0148]; Morton, Fig. 1; [0017]-[0024]; [0052]-[0053]; and Chitlur, col. 2, l. 48 to col. 3, l. 14).

As per claim 3, Hummel, Morton and Chitlur teach/suggest all the claimed features of claim 1 above, where Hummel, Morton and Chitlur further teach/suggest the system comprising wherein the interrupt message includes an encoding in a response field that indicates no response needs to be sent (Hummel, Fig. 1-2; [0040]-[0043]; [0063]-[0064]; [0119]-[0121]; [0127]-[0128]; [0131]; [0136]; [0148]; Morton, Fig. 1; [0017]-[0024]; [0052]-[0053]; and Chitlur, col. 2, l. 48 to col. 3, l. 14), as the received interrupt request on the coherent fabric is not the coherent probe message, the coherent response would not be sent.

As per claim 6, Hummel, Morton and Chitlur teach/suggest all the claimed features of claim 1 above, where Hummel, Morton and Chitlur further teach/suggest the system comprising wherein fields of the interrupt message are aligned to match fields of the coherency probe message (Hummel, Fig. 1-2; [0040]-[0043]; [0063]-[0064]; [0119]-[0121]; [0127]-[0128]; [0131]; [0136]; [0148]; Morton, Fig. 1; [0017]-[0024]; [0052]-[0053]; and Chitlur, col. 2, l. 48 to col. 3, l. 14), as the interrupt request is translated for communication on the coherent fabric, the translated interrupt request would have field matching to the coherency probe message.

As per claim 7, Hummel, Morton and Chitlur teach/suggest all the claimed features of claim 1 above, where Hummel, Morton and Chitlur further teach/suggest the system comprising wherein the control unit is further configured to encode a coherency probe action field of the interrupt message with an interrupt delivery indicator (Hummel, Fig. 1-2; [0040]-[0043]; [0063]-[0064]; [0119]-[0121]; [0127]-[0128]; [0131]; [0136]; [0148]; Morton, Fig. 1; [0017]-[0024]; [0052]-[0053]; and Chitlur, col. 2, l. 48 to col. 3, l. 14), equate to the system able to distinguish between the interrupt request or the coherent probe message is being communicated.

As per claims 8-10 and 13-14, claims 8-10 and 13-14 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 6-7, as claims 8-10 and 13-14 are the method carried out by the system of claims 1-3 and 6-7.

As per claims 15-17 and 20, claims 15-17 and 20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-3 and 6.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        April 07, 2021